DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US Pat. Pub. 2017/0169574).
	In regards to claim 1, Xie teaches a system for detecting abnormal motions in activity sequences(Xie abstract and paragraph [0002] teach a system for detecting abnormal object motion caused by factors such as noise and error in activity sequences), comprising: 
	a display device (Xie Fig. 1 Item 128 and paragraph [0013] teach an output unit including a display screen);
	a memory configured to store a motion analysis application and motion capture data (Xie Fig. 1 Item 126 and paragraphs [0014]-[0015] teach a memory storing software associated with implementing motion detection also storing motion capture video data) including a reference activity sequence (Xie paragraphs [0027]-[0028] teach the memory storing a plurality of reference frames) and a query activity 
	a processor, operatively connected to the memory and the display device, and configured to execute the motion analysis application (Xie Fig. 1 Item 124 and paragraph [0014] teach a processor connected to the memory and display device and configured to execute processing of the motion analysis software stored in memory) to
	generate motion windows from the query activity sequence (Xie paragraphs [0024], [0034], [0041], and [0077]-[0078] teach generating from the query activity video a first frame (motion window), second frame (motion window) including a plurality of successive frames before or after the first frame, and a third frame (motion window) received immediately after the first frame or a frame received after a period of time), 
	for each of the motion windows in the query activity sequence, find a corresponding motion window in the reference activity sequence (Xie paragraphs [0024], [0034], [0041], and [0077]-[0078] teach finding a corresponding reference frame (motion window) for each of the motion windows in the query activity sequence, including a first reference frame for correlating to the first frame, a second reference frame for correlating to the second frame, and a third reference frame for correlating to the third frame), 
	perform one or more difference calculations between the motion windows of the query activity sequence and the corresponding motion windows in the reference activity sequence based on at least one criterion associated with physical meaning (Xie paragraphs [0002], [0025], [0030], [0043], and [0047] teach performing difference calculations to obtain correlation values representative of the difference degree between a given motion window frame and its respective corresponding reference frame, based on a threshold criterion of detecting large changes associated with physical meaning such as motion),

	output, to the display device, a standardized evaluation result of the query activity sequence indicative of a measure of abnormality of the motion windows in the query activity sequence (Xie paragraphs [0013] and [0037] teach providing an standardized evaluation result text, video, or indicator light alarm output on the display device that is indicative of a measure of abnormality of the motion windows).

	In regards to claim 3, Xie teaches wherein the standardized evaluation result indicates an abnormality for a motion window if any criterion of the one or more difference calculations is satisfied (Xie paragraphs [0002], [0030]-[0031], and [0037] teach where the standardized evaluation result alarm indicates an abnormality for a motion window, depending on if the criterion of the correlation (difference calculations) across the motion frames indicates consistently low correlation values across multiple frames (which would help distinguish between true motion versus an abnormality)).

	In regards to claim 4, Xie teaches wherein the processor is further configured to execute the motion analysis application to output, to the display device, any motion windows identified as having abnormality (Xie paragraph [0037]-[0038] teaches that an alarm visual output is provided to the output display device for a first motion frame identified as having an abnormality, especially when the preceding frames indicate no motion).

	In regards to claim 8, Xie teaches wherein the query activity sequence includes a plurality of frames (Xie paragraphs [0024], [0034], [0041], and [0077]-[0078] teach first, second, and third frames (a plurality of frames) in the query activity sequence video), and the processor is further configured to execute the motion analysis application (Xie Fig. 1 Item 124 and paragraph [0014] teach the processor configured to execute processing of the motion analysis software stored in memory) to, for each frame of the query activity sequence, generate a motion window as a time window centered at that frame with a duration of a predefined parameter (Xie paragraph [0034] teaches setting a predetermined time period for centering the frames collected over that duration in the query activity sequence).

	In regards to claim 9, Xie teaches a method for detecting abnormal motions in activity sequences (Xie abstract and paragraph [0002] teach a method for detecting abnormal object motion caused by factors such as noise and error in activity sequences) comprising:
	generating motion windows from a query activity sequence (Xie paragraphs [0024], [0034], [0041], and [0077]-[0078] teach generating from a query activity video a first frame (motion window), second frame (motion window) including a plurality of successive frames before or after the first frame, and a third frame (motion window) received immediately after the first frame or a frame received after a period of time);
	for each of the motion windows in the query activity sequence, finding a corresponding motion window in a reference activity sequence (Xie paragraphs [0024], [0034], [0041], and [0077]-[0078] teach finding a corresponding reference frame (motion window) for each of the motion windows in the query activity sequence, including a first reference frame for correlating to the first frame, a second reference frame for correlating to the second frame, and a third reference frame for correlating to the third frame);

	determining abnormality of the motion windows according to the one or more difference calculations (Xie paragraphs [0002] and [0030] teach determining an abnormality of the motion windows based on the difference calculations beyond just the first correlation value between the first frame and first reference frame, in order to distinguish true motion (across multiple frames) versus noise and errors from a single frame); and
	outputting a standardized evaluation result of the query activity sequence indicative of a measure of abnormality of the motion windows in the query activity sequence (Xie paragraphs [0013] and [0037] teach providing an standardized evaluation result text, video, or indicator light alarm output on the display device that is indicative of a measure of abnormality of the motion windows).

	In regards to claim 11, Xie teaches wherein the standardized evaluation result indicates an abnormality for a motion window if any criterion of the one or more difference calculations is satisfied (Xie paragraphs [0002], [0030]-[0031], and [0037] teach where the standardized evaluation result alarm indicates an abnormality for a motion window, depending on if the criterion of the correlation (difference calculations) across the motion frames indicates consistently low correlation values across multiple frames (which would help distinguish between true motion versus an abnormality))..

	In regards to claim 12, Xie teaches further comprising outputting, to a display device, any motion windows identified as having abnormality (Xie paragraph [0037]-[0038] teaches that an alarm visual output is provided to the output display device for a first motion frame identified as having an abnormality, especially when the preceding frames indicate no motion).

	In regards to claim 16, Xia further teaches wherein the query activity sequence includes a plurality of frames (Xie paragraphs [0024], [0034], [0041], and [0077]-[0078] teach first, second, and third frames (a plurality of frames) in the query activity sequence video), and further comprising, for each frame of the query activity sequence, generating a motion window as a time window centered at that frame with a duration of a predefined parameter Xie paragraph [0034] teaches setting a predetermined time period for centering the frames collected over that duration in the query activity sequence).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US Pat. Pub. 2017/0169574) as applied to claim 1 or claim 9 above, and further in view of Ko (US Pat. Pub. 20140055610).
	In regards to claim 5, Xie teaches wherein the processor is further configured to execute the motion analysis application (Xie Fig. 1 Item 124 and paragraph [0014] teach the processor configured to execute processing of the motion analysis software stored in memory).
	Xie fails to expressly teach calculating a ratio of abnormal motion windows to total number of motion windows, and including the ratio in the standardized evaluation result.
	Ko paragraphs [0013] and [0024] teaches determining that an abnormal event has occurred if the ratio of a number times an abnormal frame is classified to a total number of classification frame times is equal to and greater than a first threshold value.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Ko to specify taking a ratio of abnormal motion windows to a total number of motion windows in order to determine the occurrence of an abnormal event based on the ratio exceeding a threshold.  Therefore analysis of a large number of abnormal frames (motion windows) can be used to identify an ongoing abnormal event that would be of interest in an evaluation result presented to a user.  

	In regards to claim 13, Xie teaches the method as explained in the rejection of claim 9 above.	Xie fails to expressly teach further comprising: calculating a ratio of abnormal motion windows to total number of motion windows; and including the ratio in the standardized evaluation result.
.  

Allowable Subject Matter
6.	Claims 2, 6-7, 10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17-20 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 2 contains allowable subject matter because the closest prior art, Xie (US Pat. Pub. 2017/0169574) fails to anticipate or render obvious the system wherein the one or more difference calculations includes an orientation difference calculation and a motion time difference calculation, and to determine abnormality of the motion windows according to the one or more difference calculations includes performing a fusion of results of the orientation difference calculation and the motion time difference calculation, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Claim 6 contains allowable subject matter because the closest prior art, Xie (US Pat. Pub. 2017/0169574) fails to anticipate or render obvious the system wherein the reference activity sequence and the query activity sequence include quaternion values that represent orientation information, and the processor is further configured to execute the motion analysis application to obtain orientation differences between the motion windows of the reference activity sequence and the query activity sequence according to quaternion distance, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Claim 7 contains allowable subject matter because the closest prior art, Xie (US Pat. Pub. 2017/0169574) fails to anticipate or render obvious the system wherein the processor is further configured to execute the motion analysis application to: identify motion time differences according to differences in length between motion windows of the reference activity sequence and the query activity sequence; and identify motion windows of the query activity sequence as having abnormality according to the differences in length exceeding a predefined threshold value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Claim 10 contains allowable subject matter because the closest prior art, Xie (US Pat. Pub. 2017/0169574) fails to anticipate or render obvious the method wherein the one or more difference calculations includes an orientation difference calculation and a motion time difference calculation, and further comprising determining abnormality of the motion windows according to the one or more difference calculations by performing a fusion of results of the orientation difference calculation and the motion time difference calculation, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Claim 14 contains allowable subject matter because the closest prior art, Xie (US Pat. Pub. 2017/0169574) fails to anticipate or render obvious the method wherein the reference activity sequence and the query activity sequence include quaternion values that represent orientation information, and further comprising obtaining orientation differences between the motion windows of the reference activity sequence and the query activity sequence according to quaternion distance, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Claim 15 contains allowable subject matter because the closest prior art, Xie (US Pat. Pub. 2017/0169574) fails to anticipate or render obvious the method further comprising: identifying motion time differences according to differences in length between motion windows of the reference activity sequence and the query activity sequence; and identifying motion windows of the query activity sequence as having abnormality according to the differences in length exceeding a predefined threshold value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	In regards to claim 17, the closest prior art, Xie (US Pat. Pub. 2017/0169574), at least teaches a non-transitory computer readable medium comprising instructions of a motion analysis application that, when executed by one or more processors (Xie paragraphs [0014]-[0015] and [0074] teach a memory as a non-transitory computer readable medium comprising software instructions of a motion analysis application that is executed by a processor), cause the one or more processors to:
	generate motion windows from a query activity sequence (Xie paragraphs [0024], [0034], [0041], and [0077]-[0078] teach generating from a query activity video a first frame (motion window), second frame (motion window) including a plurality of successive frames before or after the first frame, and a third frame (motion window) received immediately after the first frame or a frame received after a period of time);

	perform a plurality of difference calculations between the motion windows of the query activity sequence and the corresponding motion windows in the reference activity sequence based on multiple criteria associated with physical meaning (Xie paragraphs [0002], [0025], [0030], [0043], and [0047] teach performing difference calculations to obtain correlation values representative of the difference degree between a given motion window frame and its respective corresponding reference frame, based on multiple threshold criteria of detecting large changes associated with physical meaning such as motion), and
	output a standardized evaluation result of the query activity sequence indicative of a measure of abnormality of the motion windows in the query activity sequence (Xie paragraphs [0013] and [0037] teach providing an standardized evaluation result text, video, or indicator light alarm output on the display device that is indicative of a measure of abnormality of the motion windows), the standardized evaluation result including indications of motion windows identified as having abnormality (Xie paragraph [0037]-[0038] teaches that an alarm visual output is provided to the output display device for a first motion frame identified as having an abnormality, especially when the preceding frames indicate no motion).

	However, claim 17 is allowed because the closest prior art, Xie (US Pat. Pub. 2017/169574) fails to anticipate or render obvious a non-transitory computer readable medium comprising instructions of a 
	Dependent claims 18-20 depend from claim 17 and are allowable for at least the same reasons as given for claim 17.

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C.	Wu et al. (US 10,609,440) discloses “Timing data anomaly detection and correction.”
D.	Persiantsev et al. (US 10,594,940) discloses “Reduction of temporal and spatial jitter in high-precision motion quantification systems.”
E.	Biswas et al. (US 9,830,516) discloses “Joint temporal segmentation and classification of user activities in egocentric videos.”

G.	Lee et al. (US 5,467,133) discloses “Apparatus for compensating video motions in digital televisions.” 
H.	Uramoto (US 5,400,087) discloses “Motion vector detecting device for compensating for movements in a motion picture.”
I.	Wnuk (US Pat. Pub. 2020/0193151) discloses “Activity recognition systems and methods.”
J.	Akella (US Pat. Pub. 20190138676) discloses “Methods and systems for automatically creating statistically accurate ergonomics data.”
K.	Haverinen (US Pat. Pub. 2018/0262866) discloses “Bluetooth based motion detection systems.”
L.	Stone (US Pat. Pub. 2017/0143240) discloses “Activity analysis, fall detection and risk assessment systems and methods”
M.	Chan (US Pat. Pub. 2015/0254330) discloses “Knowledge-intensive data processing system.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        4/30/2021